DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 April 2022.  In view of this communication, claims 1-13 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 12 April 2022, have been fully considered and are persuasive.
The arguments simply state that the title and claims have been amended as suggested previously and to overcome the previous grounds of objection.  As the amendments are sufficient to overcome said grounds, the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor, comprising a motor stator, a rotor and a casing, the motor stator comprising: 
a core; windings wound on the core; and a three-dimensional fitted winding inner groove embedding structure; 
wherein the three-dimensional fitted winding inner groove embedding structure is a first cage-type structure having ribs and ends, the ribs being embedded grooves between the windings, and the ends being connected to the ribs and cover ends of the windings; 
the end of the winding inner groove embedding structure comprises nonmagnetic heat-conducting glue layers and a phase-change material layer interposed as an interlayer between the heat-conducting glue layers; and
the rib of the inner groove embedding structure comprises nonmagnetic heat-conducting glue layers and a phase-change material layer interposed as an interlayer between the heat-conducting glue layers.
While the closest prior art, Du et al. (cited below), discloses a winding inner groove embedding structure having both ends and ribs formed from nonmagnetic heat-conducting glue (fig. 5; ¶ 0078; “plastic 116”) and a phase-change material within the glue to increase its heat storage capacity (¶ 0089; “phase change additive”), it does not disclose the glue and phase-change material being arranged in layers as recited in the independent claims.  
Further, while known cooling structures, such as those disclosed by Neal (cited below), contain cooling pipes having coolant (i.e. phase-changing materials) circulating within, this structure would not be equivalent to the claimed “layers” of the present application.  Since, the prior art suggests no reason as to why one of ordinary skill in the art would have arranged the nonmagnetic heat-conducting glue and phase-change material of Du in layers, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Du et al. (US 2004/0056537 A1) discloses an electric motor comprising an armature having windings disposed in slots and a three-dimensional fitted winding inner groove embedding structure having ribs and ends arranged as a cage around said windings; the embedding structure comprising a nonmagnetic heat-conducting glue and a phase-change material disposed therein; the nonmagnetic heat-conducting glue formed of a thermosetting resin; and the phase-change material formed of paraffin wax.

    PNG
    media_image1.png
    357
    515
    media_image1.png
    Greyscale

Neal (US 2008/0017354 A1) discloses an electric motor comprising a stator having windings disposed in slots and a three-dimensional fitted winding inner groove embedding structure having ribs and ends arranged as a cage around said windings; the embedding structure comprising a nonmagnetic heat-conducting glue with pipes disposed therein for flowing a coolant; the non-magnetic heat-conducting glue comprising a thermoplastic resin.

    PNG
    media_image2.png
    440
    681
    media_image2.png
    Greyscale

Liou (US 2021/0088123 A1) discloses an electrical machine comprising a housing having a plurality of heat dissipation ribs provided on an outer surface of its casing, wherein said ribs are axially arranged in parallel.
Kato et al. (US 2019/0334408 A1) discloses an electrical machine comprising a housing having a plurality of heat dissipation ribs provided on an outer surface thereof, wherein said ribs are axially arranged in parallel; a motor comprising a stator with windings encapsulated in a three-dimensional fitted winding inner groove embedding structure made of resin.
Musiol (US 10,080,311 B1) discloses an electrical machine comprising a housing having a plurality of heat dissipation ribs provided on an outer surface thereof, wherein said ribs are axially arranged and non-parallel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834